Citation Nr: 9906077	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the VA RO which denied an increase in a 10 percent rating for 
a left knee disorder.  


FINDING OF FACT

The veteran's left knee disability, including residuals of a 
medial meniscectomy and arthritis, are not productive of any 
objective signs of instability; the left knee has 0 degrees 
of extension and 120 degrees of flexion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1954 to November 1957.  Service medical records note he 
strained his left knee and tore the medical meniscus of that 
knee when he jumped from a truck.  He underwent a left knee 
medial meniscectomy in October 1956.  

In March 1958, the RO granted service connection for a left 
knee disability including residuals of arthrotomy, and the 
condition was rated 10 percent.  Later medical records show 
traumatic arthritis of the left knee.  A 10 percent rating 
for the left knee disability has remained in effect to date.  

Medical records dated in December 1994, from Russell Cecil, 
M.D., show examination of the veteran for a right knee 
disability which had been the subject of recent surgery; the 
diagnosis was traumatic arthritis of the right knee.  The 
doctor commented that the veteran reasonably qualified for 
total disability based on diabetes, heart disease, severe 
arthritis of the left knee, and the postoperative right knee 
disorder.  A separate December 1994 statement from the doctor 
recites that the veteran was totally disabled.

The veteran filed his most recent claim for an increased 
rating for the left knee disability in February 1995.  

On VA examination in August 1995, the veteran stated that his 
left knee would go out from time to time with activity.  He 
reported that after a fall, he injured his right knee and 
underwent surgery of that knee.  He stated that it was 
recommended that he have a total left knee replacement and 
then later possibly a right knee replacement.  He indicated 
that he wanted to avoid surgery as long as he was able to get 
around with a cane.  The examiner noted that the veteran had 
limited range of motion in both knee joints.  No knee 
subluxation, lateral instability, nonunion, loose motion, or 
malunion was detected.  Range of motion of the left knee was 
flexion to 105 degrees and 0 degrees of extension.  X-rays 
showed moderately severe degenerative joint disease of the 
left knee with questionable old tibial plateau fracture 
laterally on the left, and minimal degenerative joint disease 
of the right knee.  The diagnosis was post-traumatic 
osteoarthritis of both knee joints.  

VA outpatient treatment reports form October and November 
1995 show complaints of left knee pain, although the records 
primarily concern treatment for unrelated conditions.  

In his substantive appeal from February 1996, the veteran 
said that his degenerative joint disease of the left knee 
caused severe pain.  

During a May 1996 VA orthopedic examination, the veteran 
complained of pain, swelling, and buckling of the left knee.  
Right knee and right hip disorders were also noted.  The 
examiner observed that he walked with a cane and favored his 
left leg.  A left knee surgical scar was noted.  There was 
left knee tenderness on the medial aspect and anterior aspect 
of the joint line.  Drawer and McMurray's tests were 
negative.  Flexion of the left knee was 120 degrees with 
tenderness.  The diagnosis was status post arthrotomy with 
degenerative osteoarthritis of the left knee, history of 
painful swelling with activities, and history of occasional 
instability.  X-rays showed no change from the August 1995 
study.  

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for a left knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's left knee disability includes residuals of a 
medial meniscectomy which was performed in 1956.  A 
symptomatic knee following removal of a semilunar cartilage 
may be rated 10 percent under 38 C.F.R. § 4.71a, Code 5259.  
This is the maximum evaluation allowed under this code.  The 
evidence shows the veteran does not currently have a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain or effusion into the join; thus a 20 percent 
rating under 38 C.F.R. § 4.71a, Code 5258 is not in order.

The veteran's left knee disability includes arthritis.  
Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
flexion of a leg is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, and 20 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.

At the 1995 VA examination, left knee extension was full at 0 
degrees and flexion was slightly limited to 105 degrees.  The 
most recent VA examination in 1996 revealed no limitation of 
extension and flexion was slightly limited to 120 degrees.  
If the veteran's left knee disability were strictly rated 
under either Code 5260 or 5261, a noncompensable rating would 
be assigned.  The Board notes that under Codes  5003 and 
5010, a 10 percent rating may be granted for noncompensable 
limitation of motion when arthritis is established by X-ray 
findings.  However, the current rating for residuals of a 
medial meniscectomy under Code 5259 contemplates symptoms 
such as limitation of motion.  VAOPGCPREC 9-98.  In this 
case, a separate 10 percent rating for noncompensable 
limitation of motion would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  The Board also notes that 
during the 1996 VA examination the veteran complained of left 
knee tenderness on flexion and pain after activity.  However, 
there is no evidence that there is additional limitation of 
motion of the left knee, due to pain on use or flare-ups, to 
the extent necessary for a higher rating of 20 percent under 
Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  Separate 
ratings for knee instability, and for knee arthritis with 
limitation of motion, are permissible.  VAOPGCPREC 9-98 and 
23-97.  Although the veteran has subjective complaints of 
occasional buckling of the left knee, objective testing at 
the VA examinations in 1995 and 1996 disclosed no signs of 
instability of the knee.  The evidence does not show even 
slight recurrent subluxation or lateral instability of the 
left knee, and thus a separate 10 percent rating under Code 
5257 is not in order.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for the left knee 
disability.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


